 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDD'Angelo & Khan, Inc. and Bricklayers, Masons &Plasterers Local Union No. 43 of the FingerLakes Region. Cases 3-CA-8076 and 3-CA-8162March 12, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn March 5, 1979, Administrative Law JudgeGeorge Norman issued the attached Decision inthis proceeding. Thereafter, Respondent, the Gen-eral Counsel, and the Charging Party Union filedexceptions, supporting briefs, and Respondent filedan answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge only to the extent consistent herewith.Contrary to the findings and conclusions of theAdministrative Law Judge, we find that Respon-dent did not violate Section 8(a)(1) and (5) of theAct by refusing to bargain collectively with Brick-layers, Masons & Plasterers Local Union No. 43 ofthe Finger Lakes Region, hereinafter called Local43, or by refusing to apply the terms and condi-tions of a collective-bargaining agreement previous-ly executed at another construction site, with re-spect to employees at a subsequent site in Romulus,New York.As explained in greater detail in the Administra-tive Law Judge's Decision, D'Angelo & Khan,Inc., hereinafter called Respondent, was formed inSeptember 1974. Subsequent to its formation, Re-spondent engaged in construction in the geographi-cal jurisdiction of both Local 43, as well as in thejurisdiction of Respondent's sister Local 11, withmost of its work being done in Local I I's jurisdic-tion.During the first week of November 1974, Re-spondent started construction at a site in Hopewell,New York, its first project located in Local 43's ju-' Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect t credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951) We havecarefully examined the record and find no basis fior reversing his findingsIn his Decision the Administrative Law Judge has inadvertently mis-spelled the name of one of Respondent's officers, correctly identified asPervaiz Khan248 NLRB No. 62risdiction. At this site, Respondent employed twomasons, who were both members of Local 11. Oneof these masons worked for 2 days on November18 and 19, and the other mason worked for severalweeks in November and December 1974. We adoptthe Administrative Law Judge's finding that onNovember 19, 1974, Respondent, by NicholasD'Angelo in a conversation with Local 43's busi-ness representative, orally agreed to enter into andbe bound by the terms of a collective-bargainingagreement previously executed between Local 43and the Geneva Builders & Trades Association, amultiemployer group. Respondent, however, failedto execute a copy of this contract until February19, 1975, well after the Hopewell project had beencompleted. Up until this time Respondent had beenremitting monthly contributions for employee bene-fit funds and for union dues to Local 11 for thetwo masons employed on the Hopewell project.However, on February 19, 1975, Respondentsigned the collective-bargaining agreement, and onthe next day sent Local 43 amounts retroactivelydue under this contract for Local 43's employeebenefit funds and for union dues for work done bythe masons at the Hopewell site. There is no evi-dence that prior to or during these events, the twomasons employed on the Hopewell project becamemembers of Local 43, or otherwise selected it astheir bargaining representative.The collective-bargaining agreement signed byRespondent on February 19, 1975, contained a ter-mination date of May 31, 1976. However, theagreement stated that it would remain in effectfrom year to year unless changed or terminated ina manner specified in the agreement. We adopt theAdministrative Law Judge's finding that Respon-dent did not terminate the agreement in the re-quired manner and that the contract remained ineffect on a year-by-year basis.After Respondent completed work on the Hope-well site in December 1974, it engaged in no otherconstruction projects in Local 43's jurisdiction untilApril 1977, when it was awarded the contract on afederally funded project in Romulus, New York.Actual work on this site commenced in mid-Aprilof that year. On May 12, Local 43's business agentspoke to Respondent's vice president, PervaizKhan, and claimed that Local 43 had a contractwith Respondent, evidently referring to the agree-ment entered into above. Khan replied that if therewere a contract there would be no problem andasked the business representative to send the fringebenefit forms. The forms were sent to Respondentbut were returned on approximately May 26, D'ANGELO & KHAN, INC3971977,2 with a letter from Khan stating that Respon-dent was going to pay benefits directly to its menin the form of additional wages. At the time of Re-spondent's refusal to contribute to the benefitsfunds, the bulk of the masonry work had not yetbegun on the Romulus project and there is noshowing that the employees who intermittently en-gaged in masonry work were members of Local 43.Khan testified at the hearing that the employees onthe Romulus project were paid at the prevailingwage rate as posted by the Federal Governmentand that no contributions were made to Local 43'semployee benefit funds.In his Decision, the Administrative Law Judgefound that Respondent orally agreed to enter into abargaining agreement onNovember 19, 1974, at thetime when masons were employed on the Hope-well jobsite and therefore the contract was not aprehire agreement. The Administrative Law Judgealso found that the contract was not terminatedand was automatically effective on a year-to-yearbasis when Respondent requested referrals fromLocal 43 for the Romulus project in August 1977.Accordingly he concluded that Respondent violat-ed Section 8(a)(5) on and after May 26, 1977, byrepudiating and failing and refusing to apply theterms and conditions of the previously executedagreement to the Romulus project.Upon an analysis of the record herein, we con-clude that the Administrative Law Judge erred infinding that Respondent violated Section 8(a)(5) ofthe Act. When Respondent orally agreed to enterinto the collective-bargaining agreement withLocal 43, it did so at a time when the only masonsemployed on the Hopewell job were members ofLocal 11, and not Local 43. Prior to the termina-tion of their work at the Hopewell site, there is noindication that they ever became members of Local43 or had selected it as their bargaining representa-tive. The fact that Respondent sent amounts toLocal 43 after the job was completed for employeebenefit fund contributions and employee dues is in-sufficient to show that the employees earlier en-gaged on the jobsite had ever selected Local 43 astheir bargaining representative.32 Although the estrinon at the hearing did nt specificalls indicatethe date after May 12 that the fringe benefit frins %h ere returned, theconplaint alleges Ma\ 26 a the date that the conract as repudiated:' A the hearing. and in his brief to the Administratie Law Judge, theGeneral Counsel contended that tie employees on the Hlopessell site had.in fact, indicated their rnaloill suppol for Local 4 The General Coun-sel noted thal Ihese to ineploe ,cc s ,cre each memhers iof Local I I Asuch, thex 'mere obligated undel the prokisions of the Internation;Union's constiutlir t h 'sublecl to all the pros isionis of the coniti-tion and by-la is, colleci c baligailng agreemeits, la ;lful rule, andorders of the local hi ing jurisdictin oixer the area .there hie is etiploed (if he xsirks iitside rlf he jurisdiction of his locall) We rejectthe General Counscl' s contentioln that this clnstiltU lnail prsxision tindlcated that hese emproe .autiriracllall. supported ocal 43 as heti hallIn these circumstances, we disagree with the Ad-ministrative Law Judge's conclusion that the agree-ment signed by Respondent was not a prehireagreement.4On the contrary, we find that theagreement reached at the time of the Hopewellconstruction project was an 8(f) bargaining agree-ment and, as such, did not give rise to the pre-sumption of majority status on the part of Local43.5Furthermore, regardless of Local 43's majoritystatus at the Hopewell site, it remains that, evenwhere such majority status is shown at the originalsite covered by an 8(f) agreement, the provisions ofSection 8(a)(5) of the Act do not apply unless theUnion can demonstrate its majority status at thesucceeding jobsites.6At the time Respondent in-formed Local 43 that it was repudiating the appli-cability of the contract to employees at the Romu-lus jobsite, the record shows that Local 43 did nothave the majority support of masonry employeeswho worked at the site. Moreover, it appears thatvery little of the masonry work was being doneduring the time surrounding the repudiation of thecontract, and that the employees who were so en-gaged performed nonbargaining unit work as well.Consequently, we find that Respondent did notviolate Section 8(a)(5) when it refused to honor thebargaining agreement at this site. The circumstancethat masons might have been referred from theLocal 43 hiring hall in August 1977, 2 months afterthe repudiation, as found by the AdministrativeLaw Judge, does not affect our results reachedherein. Accordingly, we shall direct that the 8(a)(5)and (I) allegations herein be dismissed.7The complaint issued in this case alleged thatRespondent violated Section 8(a)(5) of the Act bythe acts described above, which, as stated by theGeneral Counsel, was derivative of the 8(a)(5) alle-gation. At the hearing, Respondent filed a motiongalNing representallt at the Hope'.ell site, particularl5in the absence ofallx shro\tng that hex Dkere aware that a bargaining agreemenlt had beenir.dal agreed to hx Responldent and lIocal 43So-called 8(f) prehire agreements ma5he etered into I hen a ern-plher has :dread5 hired employees 'ho sirll be cuoseled under such acintliract See Fitrif & ISnro n1. .207 NI.RB 752 752 759 (1973), Prgresi(onrrriuctio Corp. 218 N.RB 1368 (1975)R J Sih Cnstrucion Co.. Itnc. 191 NLRB 093. 695 l9'71). el-fircetrnlelil denied 480 2d 1186 (D C Clr 1973) See also Rumltrianiri (,im-trlicrtt (i lipuri' nd Rlatrtlin CSrporrirln Jom ri. f/plo ier, 19INI RB '1l (1971), and .L. R. B. Local Un o 103. Io ter r lnalromal -ociatiro igo Bridg'. Slrurraf & Orlametlul eroi H 'rCIrs 4F O-(10[Igdont C(orraciring Co., 434 L' S. 335 1978e De 'c [oo Coirmg. n .aid ii ..rEgo nrd r Successor.f)orgin-,Arab Foor Corirg. Inc -232 NI RB 421 (19'') (.13f .senir('o 245 NIRH No 54 (1979) see also DiwSd f' ri- ,t ai d,'h a 1u-wIr-vi, .cKelc Coml,,irpai. 194 NlRB 52 11971). lenfrcenict denied it) part475 F 2d 1265 (3d Cir 1973): I \sc.i of tIhe result reached herein ie leed Illit coillder the Ch.lrg-Ig Pr'l' iald he General Corilrll's cxcpl mr rel.tinig s,.lel. to thetrrls, of lhe recominmenlded reied fr rte ullfrllr l;lhor prictllies founldh Ithe Adnlmnliltrlrxic I ., JudgeD'ANGEL0 & KHAN, INC 397 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDto dismiss this allegation which the AdministrativeLaw Judge denied, and in its brief to the Adminis-trative Law Judge, the General Counsel movedthat the allegation be struck from the complaint.However, the Administrative Law Judge did notmake any findings with respect to this allegationand the parties have not excepted to his failure todo so. In view of these circumstances and the ab-sence of any evidence with respect to discrimina-tory motivation,8we shall direct that the 8(a)(3) al-legation be dismissed.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board orders that the complaint be, and ithereby is, dismissed in its entirety.CHAIRMAN FANNING, concurring:I have previously set forth my disagreement withthe construction of Section 8(f) and related sectionsof the statute applied by the Board in this case."However, in N.L.R.B. v. Iron Workers,'°the Su-preme Court held that such a construction is a ten-able one, and I do not think it appropriate to dis-sent further on this issue. Accordingly, I willfollow the position which has been upheld by theCourt. In doing so, I note that the language of theIron Workers decision suggests that a different stat-utory construction is also tenable and within theBoard's competence.x C. Production Molded Plastics. Inc., and Detroit Plastic Molding Co.,227 NLRB 776 (1977)9 See m position et forth in dissenting or concurring opinions in R. J.Smith Cotnstrautiotl Co. Inc. 191 NLRB 693 (1971); Ruttman ConstructionComnpaly, 191 NLRB 701 (1971): Dee Cee Floor Covering. Inc. 232 NLRB421 (1977)..L.R B. s. Local Unrion .o. 103. lnternatonal Association of Bridge.Structural & Ornamental Iron Workerr. 4FL-C llHitgdon ContractingCo.], 434 US 335 (1978)DECISIONSTATEMENT OF THE CASEGEORGE NORMAN, Administrative Law Judge: Thiscase was heard on June 5 and 6, 1978, in Geneva, NewYork, upon charges filed by Bricklayers, Masons & Plas-terers Local Union No. 43 of the Finger Lakes Region,herein the Union, on August 17 and October 6, 1977, anda consolidated complaint issued by the Regional Directorfor Region 3 of the National Labor Relations Board onJanuary 24, 1978. The complaint alleged that D'Angelo& Khan, Inc., herein Respondent, violated Section8(a)(1) and (5) of the National Labor Relations Act, asamended, by refusing to bargain collectively with theUnion as the representative of its employees. Respondentdenied the substantive allegations of the complaint.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, and to argue orally. Briefs were filed bythe General Counsel, Respondent, and the ChargingParty.Upon the entire record, including my careful observa-tion of the witnesses and their demeanor, I make the fol-lowing:FINDINGS OF FACTI. RESPONDENT'S BUSINESS AND THE UNION'S LABORORGANIZATION STATUSRespondent is a New York corporation engaged in thebuilding and construction industry and has maintainedvarious construction jobsites in the Syracuse and Roches-ter, New York, areas, including a construction jobsite inRomulus, New York. Jurisdiction is not in issue. Thecomplaint alleges, Respondent admits, and I find that Re-spondent is an employer engaged in commerce and inoperations affecting commerce within the meaning ofSection 2(2), (6), and (7) of the Act.The complaint alleges, Respondent admits, and I findthat the Union is a labor organization within the meaningof Section 2(5) of the Act.It. THE UNFAIR LABOR PRACTICESA. BackgroundRespondent started business about September 1974 as ageneral contractor in the construction industry. As in thecase of most general contractors, Respondent has only afew permanent employees. Construction workers areusually assembled for a particular job. When the job isfinished, unless the Employer has another similar joblined up, the employee's employment is terminated. Thegeneral contractor usually is directly responsible for onlya portion of the actual production work on a construc-tion project; the remainder is handled by a subcontractorspecializing in specific aspects of construction work.The Company was formed by its present officers, Per-vaiz Khan and Nicholas D'Angelo, both of whom werepreviously employed by LeChase Construction Compa-ny. While at LeChase Mr. Khan had been an estimatorresponsible for bidding and insuring that jobs were com-pleted within the limits of the bid. D'Angelo was an ex-perienced mason who had worked on the constructionsites and was also a longstanding member of Bricklayers,Masons, Plasterers, Marble Masons, Tile Layers, andTerrazzo Union No. 11 of Rochester, New York (hereinreferred to as Local 11). Upon establishing their owncompany, D'Angelo and Khan assumed duties in accor-dance with their skill and experience. D'Angelo's timewas spent mostly supervising projects in the field whileKhan assumed the responsibility for obtaining jobs, pro-viding technical expertise, and managing the Company.D'Angelo did practically no office work, usually hisoffice duties were limited to providing his signaturewhen necessary, such as on checks. In Respondent'semploy was a clerical who handled the Company's pa-perwork, including union fringe benefit reports to Local11 and other unions.During the first week of November 1974, Respondentbegan work on a small garage project in Hopewell, New D'ANGELO & KHAN, INC.399York. The project was within the geographical jurisdic-tion of Local 43. Prior to performing that project, Re-spondent had never performed work in Local 43's juris-diction and was not a signatory to a contract with Local43.Respondent employed two masons in the Hopewellproject, Howard Beville and Daniel Panetta. Bevilleworked at Hopewell every day, Panetta worked only 2days, November 18 and 19, 1974. Both Beville and Pan-etta were members of Local 11 and pursuant to the con-tract between Respondent and Local 11, Respondent for-warded contributions to the union fringe benefit funds ontheir behalf to Local I 1.James Walters is the sole business representative ofLocal 43. When Walters became aware of the Hopewellproject he visited it on November 18 or 19 and saw thatRespondent was performing masonwork with two em-ployees on the project. Walters learned that Nick D'An-gelo was the person to talk to about obtaining a contractfrom Respondent. On the same day, Walters telephonedD'Angelo whom he knew when D'Angelo was em-ployed at the Newark State School project. D'Angeloknew Walters and had had several conversations withhim concerning the Local 43 contract, particularly hiringprocedures, layoff procedures, and general job condi-tions. In addition, John VanDeMortel, job steward forthe Union at the Newark project, spoke with D'Angeloin his capacity as job superintendent and discussed cer-tain contract provisions with respect to rain days. JosephMarino, an employee at the Newark project, testifiedthat D'Angelo resolved a grievance he filed by referringto the Union's contract with LeChase, the general con-tractor on the Newark project. On that project D'An-gelo took orders from LeChase himself. He called var-ious union locals to obtain men for the job. He directedmasons on the job as to what work to do and discussedlayoffs with Walters. Both VanDeMortel and Marinotestified that D'Angelo hired them for the Newark joband that D'Angelo never did any masonwork on thatjob. Walters testified that he obtained an audit on theNewark job and that D'Angelo was not listed as a masonemployee on that job.'Walters testified that he spoke with D'Angelo aboutthe Hopewell job by telephone and reminded D'Angelothat he should have given him 48-hour notice before be-ginning the job and then he requested a contract. Wal-ters testified that D'Angelo agreed to the cntract andsaid that he would sign it when Walters sent it to him.On that same day, Walters sent Respondent a copy ofthe contract with instructions on how to execute it to-gether with fringe benefit forms for Respondent's use incomplying with the contract. Respondent admitted re-ceiving the contract and Walters' accompanying letter.2I the e ent no exceptilons are filed a provided by Sec 102 46 ofthe Rules and Regulations of he National Labor Relations Board, thefindings, conclusilns, and recommended Order hich follows, hereinshall, as proided in Sec 102 48 of those Rules and Regulatins, beadopted h the Board alnd hecome its findings. conclusions,. and Order.and all obeclirns thereto hall he deemed ived for all purposesD'Angelo's entire teslimrny as easie. his memry as, had Heappeared to deliherately orbfuscate the factl (VanlDeMorilel Marino. andWalters, on the other hand. Ilestfied redihlN) I credit them arid find thatRespondent issued checks to Local 43 for dues, pen-sion, and welfare benefits for the entire period of theHopewell job which ran during the months of Novemberand December 1974. These payments to the Union ofdues, pension, and welfare benefits were made pursuantto the provisions of the collective-bargaining agreementsigned by Respondent on February 19, 1975.That agreement remained in effect until May 31, 1976.Article III, section 1, thereof states that the agreementwill remain in effect from year to year unless changed orterminated in a manner provided for in the agreement.Article III, section 2, provides that any party desiring tochange or terminate the agreement must notify the otherparty at least 90 days prior to the termination date.Respondent contends that it terminated its contractwith the Union by letter dated April 19, 1976. UnionRepresentative Walters contends that he never receivedthe letter. Respondent offered no proof of a returned re-ceipt. In any event, even if the letter had been sent itwas not timely inasmuch as the contract provides for aleast 90-day notice for termination. Respondent contendsthat Pervaiz Khan sent the April 19 letter without in-forming D'Angelo and without the advice of legal coun-sel and that he apparently believed the terms of theLocal 43 agreement permitted him to take this action.Respondent also contends that Khan did not send anynotices to Federal or state mediation agencies because hewas not aware of any requirement that he do so.In April 1977 Respondent was granted the bid on afederally funded project in Romulus, New York. Thisproject was within the geographical jurisdiction of Local43 and work began in mid-April 1977.3At the start of the Romulus project the only employeeat the site was Lou Montante who, although a mason bytrade, was Respondent's superintendent on the job, andalthough he had the power to hire and fire and did infact hire and lay off all those who worked for Respon-dent at Romulus, he also performed some necessarylabor.As the Romulus job progressed employees were hiredbut Respondent contends that none of these employeeswere masons. The employees came from the local areaand those who came to the site for work and were quali-fied were hired. No request was made of Local 43 formason employees. Khan testified that a small amount ofmasonry work, perhaps 5 percent of the total on the pro-ject, was performed by Louie Montante, the superinten-D'Angelo acted as a job superintendent at the Newark job. that he kne.Walters, and that he was familiar with the ocal 43 contract2 Walters testified that his purpose in calling D'Angelo was to get acontract, that there was no doubt in his mind after the conersation thathe had a conract. and that if he did not hase a cntrac he vould havepulled the masons off the job DAngelo. on the other hand, denies agreeing to a contract slrth Walters He states that some time after Christmas1974. Walters approached him at the Hopewell project and requestedthat he sign a contract and that D'Angelo refused because Ihe had noreason to sign the agreement inasmuch as the ob ,h as completed Hesaid "1 lust don't hare not reason for it and I am olt glng to sign it " Inspite of this, D'Angelo did sign the agreemen t n February 9. 197. s rth-out explaining w.hy he felt it as linnecess.,r ' to enter into the agreemenlin December because the sork was completed but thell turned around.and sIgnd iit 2 months later In that connection. D'Angelo denied 1allrecoilllnclln of haling signed the illectlie-h i gl-gai nig ;lgreen .ll iliholiighl hc 3ilirIils his sigrlnltilrc appears Ii Itespondent issued checks to Local 43 for dues. pen-sion, and welfare benefits for the entire period of the+ 9 t w e S --S----Hopewell job which ran during the months of November 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDdent, and Carmen Petrella, an employee, before Julywhen the bulk of the masonry work began and masonswere hired.4As previously indicated, Respondent did not do ma-sonwork in Local 43's jurisdiction since the Hopewellproject until the Romulus School project. Upon discov-ering that Respondent was on the Romulus School pro-ject through the Dodge reports, Walters visited the job-site and spoke with Lou Montante. The two discussedthe job and what amount of work was to be done on thatproject, including the employment situation. Montantetold Walters at that time that Respondent would be usingall of Local 43's "people" on that project. Although Re-spondent denied having called the hall for people, Wal-ters stated that Montante did call Local 43 for masonsfor the Romulus job.On May 12, 1977, Walters spoke with Khan; intro-duced himself as the business representative for theMasons Local 43; and informed him that Local 43 hadhad a contract with Respondent since the Hopewell job.Khan replied that if there were a contract, there wouldbe no problem, and asked Walters to send the fringebenefit forms which he would complete and return. Wal-ters sent him the forms. However, the forms were sentback to Walters with a letter from Khan stating that Re-spondent was going to pay the benefits directly to theirmen. In other words, Respondent intended to pay thehourly wages plus benefits in the form of wages to themen directly.5During the remainder of 1975, following the Hopewelljob, Respondent performed no work in the Local 43 ju-risdiction. In November 1975 Respondent received aletter from Local 43 regarding some wage changes underthe contract but otherwise had no contact with Local 43.Respondent contends that it "ceased having any inten-tion to do work in Local 43's jurisdiction or anywhereelse because it was at its bonding limit." Respondent didnot, however, cease bidding projects within Local 43'sjurisdiction. It contends that to insure that future busi-ness was not lost because of apparent inactivity, it con-tinued to enter inflated bids on projects in Local 43's ju-risdiction expecting to be turned down. Khan had testi-fied that to bid a job he must (1) call the architect andfind out what the bid deposit is; (2) contact the bondingcompany and presumably obtain a commitment fromsuch company to provide bonding services for the job;4 The General Counsel adduced the testimony of Thomas Barnardwho was the supervising construction consultant for the Romulus centralschool district Barnard testified that he prepared daily reports which in-dicated what work was performed on the Romulus job Those reports(G.C Exh 16(a)) established that between May 4. 1977, through July 28,1977. a large amount of masonry work was performed on the Romulusproject I do not credit Khan's testimonyThe renegotiated general contracts contained higher wages andfringe benefits than the previous contracts amounting to a difference ofabout $1.20 an hour which would not be reflected in the aultomatcall yrenewed contracts Inasmuch as 90 to 95 percent of the work performedby employers who had contracts with Local 43 were public work con-tracts. there was a posted wage rate or prevailing rate that all of the em-ployers ere required to pay regardless of the wage rate contained in thecontract Therefore, Local 43. hich has a large number of employerswho are operating on contracts that have been renewed iutoatiicallyrather than renegotiated upon expiration. was not too concernced that thewages and fringe benefits contained in those contracts were lovvel thanthose in the renegotiated or up-to-date contracts.(3) make a cash deposit of between $50 and $100 ofwhich only about 50 percent will be returned; and (4)prepare the bid which consists of "costing out" each andevery aspect of the work to be done, including ascertain-ing prices from subcontractors.In that connection, the General Counsel contends thatit is incredible that a contractor would perform all thosefunctions and forfeit its cash deposits to bid on a job thatit avowedly does not want, merely to be invited to bidagain when all it had to do was to explain to the archi-tect that it did not want to bid that particular job but de-sired to be considered for future work.Since late 1977, Respondent has been engaged in aproject in Shortsville, New York, in Local 43's jurisdic-tion. Respondent hired masons it required on that jobthrough Local 43 but contends that it has done so onlyunder protest because it had been informed by represen-tatives of the Board that its monetary liability arisingfrom its alleged violation of the Local 43 contract con-tinues to accrue if it continues to refuse to adhere to thecontract.6Analysis and ConclusionsWalters testified that he visited Respondent's Hope-well jobsite on either November 18 or 19, 1974, andspoke with Howard Beville and that Beville told himthat D'Angelo had the authority to sign an agreement.After this conversation Walters returned to his office,called, and spoke with D'Angelo. Walters inquired aboutthe Hopewell project and the Local 43 contract. D'An-gelo replied that Hopewell was a small job and that Wal-ters should not worry about it. D'Angelo said therewould be no problem with the contract and that Waltersshould send it to him and he would sign it and send itback. Walters on that same day then sent Respondent theletter dated November 19, 1974, believing that he hadconcluded a collective-bargaining agreement. The lettercontained the written agreement and requested that Re-spondent sign the last page of the contract and return it.Walters then saw D'Angelo again on the Hopewellproject site on December 16, and spoke with him aboutthe agreement, and about providing Local 43 men topour floors. D'Angelo said not to worry about the agree-ment. Walters further testified that he initiated and hadtwo more telephone conversations with D'Angelo onJanuary 31 and February 17, 1975, about the contractand fringe benefits due Local 43. D'Angelo told Waltersin the January 31 conversation that he would get thecontract out. The contract was indeed signed and re-ceived by Local 43 on February 19, 1975. The Respon-dent did, in fact, pursuant to the provisions of the con-tract, send collected dues and contributions to Local 43for all the masonry hours worked at Hopewell, includingthe hours prior to November 19, the date D'Angeloagreed for Respondent to a collective-bargaining agree-ment with Local 43.As previously indicated, I credit Walters and do notcredit D'Angelo. I find that a contract was indeed en-; Al the hearing. ciounisel for the Gencerli Coulnsel nmoed to amenld thecomplainl Io allege the existence of al ciollectie-hbirgll nlilg greemen ef-fetiCe Con r aiboul November 19, 1974. instcad of Februtarr 19, 1975rThe mlotion .o gainted u, .r the oppisttilO of Rspolidenil's CiiOuise D'ANGELO & KHAN, INC.401tered into effective on November 19, 1974, The testimo-ny concerning the oral agreement is consistent with Wal-ters' dispatching the letter of November 19, 1974, toD'Angelo and Khan enclosing the written agreement forsigning. The retroactive payment consisted of fringebenefit contributions, construction industry fund contri-butions and dues to Local 43 for the times that bricklay-ers were employed on the Hopewell job. Such paymentswould only have been made pursuant to an agreementbetween the Union and the Employer, and a bindingagreement is what the Employer believed existed whenhe made those payments to Local 43. The only explana-tion offered by Respondent for having made those pay-ments was "reciprocity or something," between Locals11 and 43. "And we had the union guys working with 11and working in their jurisdiction and that actually forcedus to pay them." I find that the payments were made forthe Hopewell job because Respondent was living up tothe agreement effective November 19, 1974. Joseph Strong d/b/a Strong Roofing and Insulating Co., 152NLRB 9, 13 (1965), enfd. as modified 386 F.2d 929 (9thCir. 1967), reversed as to the modification 393 U.S 357(1969).It is well settled that a collective-bargaining contractmay be agreed to prior to the signing of it by one of theparties. See H. J. Heinz Co. v. N.L.R.B., 311 U.S. 514(1941). Section 8(d) of the Act requires execution of anagreement (signing) only if requested by either party.The Respondent's failure to sign the agreement, for theperiod for which it subsequently complied with theagreement, cannot now be used to escape its obligations.Conway's Express v N.L.R.B., 195 F.2d 906 (2d Cir.1952). Furthermore, Walters' asking for a signed agree-ment cannot be considered a concession that the agree-ment had not already been in force. Kenai Salmon Pack-ing Company d/b/a Kenai Packers, 144 NLRB 1122, 1126(1963).Agreement not a Prehire AgreementHaving entered into the agreement in November 1974at a time when masons were working in the employ ofRespondent on the Hopewell job, and not in Februarywhen it was actually signed and at a time when Respon-dent had no masons in its employ within the jurisdictionof Respondent, Respondent's contention that the agree-ment is a prehire agreement is without merit.Respondent did not Timely Terminate theCollective-Bargaining Agreement Prior to theRomulus ProjectThe 1974-76 collective-bargaining agreement signedby Respondent provides in article III as follows:1. This agreement shall take effect on June 1,1974 and shall remain in effect until May 31, 1976unless otherwise specifically provided for herein. Itshall continue in effect from year to year, unlesschanged or terminated in a way later providedherein.2. Either party desiring to change or terminatethis agreement must notify the other in writing atleast 90 days prior to the termination date. Whenevernotice is given for changes, the nature of thechanges must be specified in the notice. [Emphasissupplied.]Respondent contends that it mailed what purports tobe a termination letter to the Union on April 19, 1976.The Union denies receiving such a letter and Respondenthas failed to overcome that denial by any direct evidencethat it was received such as a return receipt. In anyevent, under the terms of the agreement quoted above,the alleged termination notice of April 1976 would haveclearly been untimely as it was not given at least 90 daysprior to the termination date contained in the agreementof May 31, 1976. Even if Respondent proved that thetermination notice was received by the Union, suchproof would have been without any legal effect. StrongRoofing, supra. Therefore, by its own terms the contractrenewed itself automatically. Respondent requested theUnion for referrals for the Romulus job and obtained re-ferrals in August 1977. Those referrals were made pursu-ant to an existing contract. Indeed, Union RepresentativeWalters testified uncontrovertedly that in no circum-stances would the Union refer its members without anexisting collective-bargaining agreement between theUnion and the employer requesting such referral.111. THE EFFECTS OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section II,above, occurring in connection with its operation de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.IV. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices within the meaning of Section8(a)(1) and (5) of the Act,7I shall recommend that it beordered to cease and desist therefrom and take certain af-firmative action designed to effectuate the policies of theAct.Having found that commencing on or about May 26,1977, and at all times since such date, Respondent has re-fused, and continues to refuse, to bargain collectively asthe exclusive collective-bargaining representative in theunit found appropriate herein in that it has repudiatedand failed and refused to apply the terms and conditionsof the collective-bargaining agreement, the most recentof which has been effective by its terms since February19, 1975, in violation of Section 8(a)(1) and (5) of theAct, I shall recommend that Respondent be directed tocease and desist from engaging in such conduct and thatit be directed to bargain collectively in good faith, uponrequest, with the Union as the bargaining agent of theemployees in the said unit. I shall also recommend thatRespondent be ordered to honor its contract with theh Il It, brief the General Counsel stated that it reconlsidered its psitiolllWith resppcil to par 9 of he cormplailnt and rInooed to rike froml Ihecomplainlt That motion is granted Par 9 i, triken fromil the compinlpillDANGELO & KHAN, INC. 40! 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion retroactive to the beginning of the Romulus pro-ject in May 1977 when Respondent unlawfully repudiat-ed its collective-bargaining agreement. I shall furtherrecommend that Respondent be ordered to make wholeall of its employees and former unit employees for anylosses they may have sustained by reason of Respon-dent's failure to honor and apply the terms of the afore-said collective-bargaining agreement and make contribu-tions on behalf of those employees for all fringe benefitssuch as health and welfare, pension, and other benefitsand dues deductions.The Charging Party argues that the remedy in thiscase should include the payment of attorney's fees to theunion pension and security funds. Inasmuch as the failureto make contributions to the union pension and securityfunds is a result of Respondent's refusal to honor thewhole agreement therefore violating Section 8(a)(1) and(5) of the Act, I believe that an order such as I have al-ready recommended, requiring Respondent to make con-tributions retroactively to pension and security funds asrequired by the terms of the collective-bargaining agree-ment and not an order that includes the payment of at-torney's fees to the union pension and security funds isthe appropriate remedy. To require that Respondent payattorney's fees to the union pension and security fundsbecause the Charging Party chose to obligate those fundsfor the payment of attorney's fees to cover the expensesof processing an unfair labor practice charge involvingthe violation of the entire contract will establish a badprecedent of including in the remedy in any unfair laborpractice case involving a refusal to honor an existingagreement legal expenses whenever the charging partychooses to obligate pension and security funds. I am notconvinced that such a remedy is either appropriate orwould effectuate the purposes of the Act. Therefore, Ido not recommend that the remedy in this case shouldinclude the payment of attorney's fees to the union pen-sion and security funds. Furthermore, I know of noBoard Decision that provides such a remedy. Upon theforegoing findings of fact and the entire record in thiscase, I make the following:CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. All employees of Respondent engaged in brickma-sonry, stonemasonry, artificial masonry, cement masonry,marble masonry, plastering, marble mosaic and terrazzowork, tile layers', and other related masonry work exclu-sive of all other employees and all supervisors as definedin the Act, constitute a unit appropriate for the purposeof collective bargaining within the meaning of Section9(b).4. The Union has been at all times material to thiscase, and is now, the exclusive bargaining representativeof the employees in the above unit.5. Respondent became bound by a collective-bargain-ing agreement between the Union and the Geneva Build-ers & Trades Association on November 19, 1974, whichagreement was later signed by Respondent on February19, 1975, and continues to be bound by said agreementby reason of automatic renewals thereof, the last ofwhich is effective June 1, 1976, to May 31, 1979.6. Respondent violated Section 8(a)(l) and (5) of theAct by, on or about May 26, 1977, and at all times sincesuch date, refusing and continuing to refuse to bargaincollectively with the Union as the exclusive bargainingrepresentative in the unit described above, in that it hasrepudiated and failed and refused to apply the terms andconditions of the collective-bargaining agreement alsodescribed above.7. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.[Recommended Order omitted from publication.j